Title: Henry A. S. Dearborn to Thomas Jefferson, 14 October 1811
From: Dearborn, Henry A.S.
To: Jefferson, Thomas


          
                  Much respected Sir, 
                   Boston Octo 14. 1811
          
		  
		  
		  
		  A fiew days ago I spent the afternoon at Salem with my friend Nath. Bowditch to consult him on the observations which he hade made on the Comet which now blazes in the nothern regions of the sky. He had attentively observed it since its first appearance & had nearly finished his
			 calculations of its Elements.
          
		   
		  Yesterday I received a letter from him, requesting me to forward to you, the enclosed succinct result of his calculations of its orbit, with a note thereto attatched, desiring that you would do him the favor, of furnishing such observations, as you may have made, or can procure, on the recent Solar Eclipse. I have known him for a number of years & so far as I am capable of judging, have no doubt, of his being, by far the ablest astronomical mathematician in this country & equal to 
                  
                  
                  
                  
                  any in Europe. He is entirely self educated & who from early youth, discovered a great taste for the mathematics. By constant study & practical observation, he has become famillier with all the
			 varios authors both ancient & modern, who have made great advances in the most sublime science of Astronomy. He is modest & unassuming—preeminantly distinguished for his amiable virtues
			 &
			 extensive researches & by unceasing study & observation elevated his fame in the minds of those who have the pleasure of knowing him, to that honorable station, where stand the greatest
			 geniouses of Phylosophy. Unattatched to any of our seminaries of learning, his mathematical researches & character have not been greatly extended. 
                  He
			 has for some years corresponded with the celebrated La Place.
			 The government
			 of Harvard University have offered him the professorship of mathematics & Astronomy, but not having received a Collegiate education, he did not think himself adequate, thus modesty has deprived our literary
			 institution of an inestimable treasure.
			 In
			 the early part of life he went to sea & was master of a ship, when he was chosen President of an Insureance Office, where he remains. He is not 40 years of age. It is unnecessary to observe
			 that
			 a communication from a gentleman of your distinction, relative to the subjects contained in the enclosed Paper, would be received with peculiar pleasure
          He is preparing at length two communications for the A. of A. S. of this state, which will contain his calculations on the Comet & Eclipse. When the number is published I shall do myself the pleasure of forwarding it to you.—
          You will excuse the liberty I have taken in thus trespassing on your time, but knowing your fondness for scientific discoveries & pleased at the rising fame of the U.S., I hope this particular detail relative to Mr. Bowditch will not be unwelcome.
          
                  While my father was at the head of the war Department, my youth & short residence at Washington did not admit of my being much known to you.
          However my respect is that, of an American citizen, for the most distinguished of her worthies.
          With the highest esteem I am with respect Your Obt. Sevt.
                  H,A,S, Dearborn
        